Citation Nr: 1508020	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder previously claimed as low back strain and degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for a back disorder. 

3. Entitlement to service connection for right sciatic nerve disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

McBrine, M., Counsel




INTRODUCTION

The Veteran had active service from January 1988 to October 1991, November 2001 to March 2002, and January 2003 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  These claims were remanded for further development in December 2013, and now return before the Board.


FINDINGS OF FACT

1. An unappealed November 2007 RO rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for a back disability.
 
2. Evidence received since the November 2007 rating decision includes a private report dated November 2010 indicating that the Veteran had post traumatic residual degenerative joint disease; such evidence relates to the unestablished facts necessary to substantiate the claim of service connection for back strain and degenerative joint disease of the lumbar spine; and raises a reasonable possibility of substantiating the claim.

3. The preponderance of the evidence of record indicates that the Veteran does not currently have a diagnosis of any back disability related to service.

4.  The preponderance of the evidence of record indicates that the Veteran does not currently have a diagnosis of any right sciatic nerve disorder related to service.



CONCLUSION OF LAW

1. A November 2007 RO rating decision, which denied an application to reopen a claim of service connection for a back disability, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.105(a) (2014).
 
2. Evidence received since the November 2007 RO rating decision, which denied an application to reopen a claim of service connection for a back disability is new and material and the claim for service connection is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4. The criteria for entitlement to service connection for any right sciatic nerve disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in December 2010 and September 2011, as well as the prior Board remand in November 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  All identified VA treatment records have been associated with the claims file.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file.  In the Veteran's substantive appeal, he indicated that he was referred to a private orthopedist, and the claim was remanded in November 2013 specifically for an attempt to be made to associate these records with the Veteran's claims file.  However, the Veteran did not respond to the request for identifying information such that an attempt could be made to gather these records and associate them with the Veteran's claims file.  As such, the RO could not obtain such records.  The Veteran has not indicated that there are any other relevant outstanding and available private or VA treatment records that should be associated with his claims file, though he was informed in his above noted letters to provide such information.  While the RO has made a formal finding of unavailability for a portion of the Veteran's service treatment records, the Board notes that a large portion of the Veteran's service treatment records are associated with the Veteran's claims file.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied to the extent possible.  Further, the Board is aware that VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule in circumstances in which service records are not available.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)...

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with a VA examination in December 2012.  Based on the foregoing, and the evidence of record, the Board finds this report a sufficient basis upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a right knee disability.

The Veteran's claim of entitlement to service connection for a back disability was previously denied by a November 2007 RO decision, which indicated that there was no evidence of record indicating that the Veteran had any such disability in service. 

As the Veteran did not perfect an appeal of this decision, it is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2014). 

Since this decision is final, the Veteran's current claim of service connection for a back disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, when by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim. Id. 

Taking into account all relevant evidence, the Board finds that new and material evidence has been submitted sufficient to reopen this claim.  In this regard, the Board finds probative the report of November 2010 private consultation.  At that time, a private chiropractor indicated that the Veteran had been diagnosed with post traumatic residual degenerative joint disease of the lumbar spine concomitant with chronic discopathy.  As this evidence directly relates to the question of whether the Veteran has the claimed disability, the Board finds it both new and material, and the Veteran's claim of entitlement to service connection is therefore reopened. 


III.  Service Connection

The Veteran claims that he has a back injury and a right sciatic nerve disorder related to service.  Specifically, the Veteran contends that he incurred these disabilities when helping to set up tents in service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because neither of these claimed disabilities were medically diagnosed within one year of discharge, as discussed in detail below.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for these disabilities on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).
With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Veteran claims these disabilities primarily as related to injuries sustained when putting up tents in service.

The Veteran's service treatment records contain a statement from June 1994, in which the Veteran stated he injured his back on June 10, 1994, while on "advanced party",  as part of a tent detail.  He stated that he had been diagnosed with a back strain.  An individual sick slip noted that the Veteran was given light duty and told to do no lifting or marching for 48 hours.  Service treatment records from this time diagnose the Veteran with overuse, and possible muscle strain.  January 1995, October 1998, and June 1999 reports of periodic examination found the Veteran's back to be completely normal.

A February 2007 report of VA outpatient treatment noted that the Veteran reported low back problems over the past year, with more frequent exacerbation with pain shooting down his right leg.  Lumbosacral spine tenderness was noted on examination.  The Veteran was diagnosed with chronic low back pain with acute exacerbation.

A November 2010 report of private consultation from a chiropractor indicates that the Veteran reported that he injured his low back in service putting up tents, and was given a light duty profile for 23 days.  He reported that his low back pain had persisted to the present, and that he developed right sciatic pain.  The Veteran was noted to have lumbar flexion of 25 degrees, and "true extension" to 10 degrees.  Straight leg raise test was positive for right sciatica at 40 degrees.  The Veteran was diagnosed with post traumatic residual degenerative joint disease of the lumbar spine concomitant with chronic discopathy.  The chiropractor indicated that this disability was more likely than not related to the Veteran's reported in service injury.  The Board has considered this opinion, however, the Board notes that there is no evidence that this chiropractor actually took any X-ray to confirm the diagnosis of degenerative joint disease, nor did this examiner offer any reasons and bases for his opinion, nor did he account for the lack of medical evidence showing any back problems from 1994 to 2007, 13 years.  Thus, the Board finds this opinion to be of minimum probative value.

The Board finds the December 2012 VA examination to be of greater probative value than the November 2010 private opinion.  At the time of the December 2012 opinion, the Veteran was thoroughly examined, and his claims file was reviewed.  Examination showed forward flexion to 35 degrees, and extension to 15 degrees.  There was no evidence of tenderness or guarding of the back, and muscle strength was normal.  Straight leg raising tests were negative.  The examiner stated that, based on his examination and review of the Veteran's records, he could not diagnose the Veteran with any chronic back condition.  Specifically, the examiner found that the Veteran did not have any radicular pain or other symptoms due to radiculopathy.  An X-ray of the lumbar spine revealed anatomic alignment of the spine with vertebrae and disc spaces of normal height and intact pedicles.  Likewise there was normal lumbar lordosis.  Impression was examination of the lumbar spine within normal limits.  The Board finds the examination and accompanying X-ray report probative as it is clearly based on a thorough examination of the Veteran and a thorough review of the records.

Considering all evidence of record, while the Board does not dispute that the Veteran may have pain in his back, as he has reported, the weight of the evidence is against a finding that the Veteran has a current back disability.  While the Veteran stated that he had private treatment and a private MRI showing a diagnosis, he has not provided these records, or provided the RO the information needed to obtain them.  The only available radiographic study dated in December 2012 shows that the Veteran's spine was normal.  While the Veteran has mechanical low back pain which may have occurred while the Veteran was on active duty (although his duty status at the time of the alleged accident is not clear from the record) subsequent evidence in the Veteran's service treatment records shows no diagnosis of any back injury, and the Veteran does not again complain of back pain until 2007, 13 years after his separation from service.  

The Board is acknowledges the hold in McClain v. Nicholson, 21 Vet. App. 319 (2007) that stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  However, in the present case, the Board finds that the opinion proffered by the private chiropractor is of less weight than the opinion by the VA examination.  Notable, the chiropractor does not include any radiographic findings to support the opinion.  Further, the opinion that the Veteran has degenerative changes in the back is in direct conflict with the available X-ray findings showing normal pathology of the lumbar spine.  This diminishes the probative value of the chiropractor's opinion.  

The Board previously remanded the case to allow the Veteran to identify any outstanding sources of treatment including X-ray studies or MRI findings that may support his claim.  However, the Veteran did not respond.  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained. The Court has held that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  

The Board simply finds, for the reasons stated above, the VA examiner's opinion, as to both the Veteran's claimed back disability and his claimed sciatica, to be more probative as to the question of whether the Veteran has a current back disability.  This opinion is consistent with the December 2012 X-ray report finding that his spine was within normal limits.  As such, the Board finds that the preponderance of evidence is against a grant of service connection for either of these disabilities, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   Accordingly, service connection is not warranted for the claimed disabilities.


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a back disability is reopened; service connection is denied for this disability. 

Entitlement to service connection for right sciatic nerve disorder is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


